                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDRIA GRANT                                     :           CIVIL ACTION
FOR A.D.                                         :
                                                 :           No. 18-1338
    v.                                           :
                                                 :
ANDREW SAUL, 1                                   :
COMMISSIONER OF SOCIAL                           :
SECURITY                                         :

                                             ORDER

         AND NOW, this 31st day of March, 2020, upon consideration of Plaintiff Andria Grant’s

Request for Review, and Defendant Andrew Saul, Commissioner of Social Security’s response,

and after careful and independent review of the Report and Recommendation of the United States

Magistrate Judge Richard A. Lloret, the Commissioner’s objections, and Grant’s response to the

Commissioner’s objections, and for the reasons stated in the accompanying Memorandum, it is

ORDERED:

            1. The Commissioner’s objections (Document 25) are OVERRULED;

            2. The Report and Recommendation (Document 24) is APPROVED and

                ADOPTED;

            3. Grant’s Request for Review (Document 14) is GRANTED;

            4. Judgment is entered in Grant’s favor by separate order; and

            5. This case is REMANDED to the Commissioner of Social Security pursuant to

                sentence four of 42 U.S.C. § 405(g) for further proceedings before a different, and




1
 Andrew Saul became the Commissioner of Social Security on June 17, 2019. Pursuant to Federal
Rule of Civil Procedure 25(d), Saul is substituted for Nancy A. Berryhill as the Defendant in this
case.
constitutionally appointed, Administrative Law Judge consistent with the Report

and Recommendation.




                                   BY THE COURT:



                                   Juan R. Sánchez
                                   Juan R. Sánchez, C.J.




                               2
